NUMBER 13-11-00728-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                            IN RE EDITH ROJAS, DDS


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam
      Relator, Edith Rojas, DDS, has filed a petition for writ of mandamus in which she

contends that respondent, the Honorable Tom Greenwell, presiding judge of the 319th

Judicial District Court of Nueces County, Texas, abused his discretion by denying

relator’s motion to disqualify counsel for real party in interest, Cheryl L. Rhoden, DDS,

LLP. On December 9, 2011, we ordered all proceedings in the underlying cause, trial

court cause number 2011-DCV-4831-G, stayed until further order of this Court. On

December 13, 2011, this Court heard oral argument on the petition for writ of mandamus.

      Having reviewed and fully considered relator’s petition, the response filed by real
party in interest, relator’s reply to that response, and arguments made by counsel, this

Court is of the opinion that relator has not shown herself entitled to the relief requested

and that the petition should be denied. Accordingly, the stay previously imposed on the

underlying proceedings is LIFTED and relator’s petition for writ of mandamus is hereby

DENIED.



                                                        PER CURIAM

Delivered and filed the
15th day of December, 2011.




                                            2